FILE COPY




                          IN THE SUPREME COURT OF TEXAS




NO. 14-0792
                                                §     UN COURT OF APPEALS
 MICHAEL KENNEDY                                |lW          j P-^^-P-f^U^son County,
 v.

THE STATE OF TEXAS                              §                                12th District.
                                                §
                                                §

                                                    CATHY S. LUSK
                                                                             December 5, 2014


       Petitioner's petition for review, filed herein in the above numbered and styled case,
having been duly considered, is ordered, and hereby is, denied.

                                                                              January 30, 2015

       Petitioner's motion for rehearing of petition for review, filed herein in the above
numbered and styled case, having been duly considered, is ordered, and hereby is, denied.




                                    •••••••*•*



       I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do             hereby certify
that the above and attached is a true and correct copy of the orders of the Supreme Court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes of
said Court under the date shown.                                                            »



       WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 2nd day of February, 2015.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk